In this action of contract the plaintiff, a minor, seeks to recover from the seller the purchase price of an automobile. The judge found for the plaintiff. We see no point in quoting the defendant’s requests for rulings or the judge’s rulings on these requests. There was no error. The fact that the plaintiff’s brother, who was over twenty-one years of age, was present and participated in the transaction does not remove the minor from the protection of the law if it is found that the minor was the sole purchaser of the vehicle. Frye v. Yasi, 327 Mass. 724. There was ample evidence to support such a finding.

Exceptions overruled.